DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is written in method form, despite depending from the system claim of Claim 1. For the purposes of examination, Claim 4 has been interpreted to read “further comprising a filter that is configured to be deployed in the arterial blood system at a location distal of the lesion.”


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parodi (US 6,423,032) in view of Hogendijk (US 6,936,060).
	With respect to Claim 1, Parodi teaches a carotid artery lesion treatment system (Figures 2-6B), comprising:
an arterial access device 41/141, configured for placement into a common carotid artery (“CCA”; Figures 5A-5D);
a blood-flow blocking device (42/142, 46/146) configured to be inserted via the arterial access sheath into the CCA and to block blood flow in at least a portion of the CCA to establish retrograde blood flow through the CCA such that blood flows into a lumen of the arterial access device (Figures 5A-5D; Column 8, Lines 47-60); and
an extracorporeal shunt 49/149 configured to allow the retrograde blood flow to pass from the common carotid artery to a femoral vein of the patient via a return catheter 52/152 (Column 6, Line 35 through Column 7, Line 28);
wherein the access sheath is configured to allow deploying a stent (“S”; Figures 3A-7B; Column 10, Lines 19-34) to the lesion.

	Hogendijk teaches a method of accessing and treating a carotid artery comprising positioning an arterial access sheath 12 within a CCA, blocking blood flow from the CCA past the sheath via occlusion element 13, and allowing retrograde blood flow from the ICA into the sheath and into a shunt 27 from said sheath while the CCA remains blocked (see Figures 1-2). Specifically, Hogendijk teaches that the arterial access sheath is inserted into the CCA by forming a penetration directly in a wall of the CCA and positioning said access sheath through said penetration and into the CCA (by a “stab incision”; Column 2, Lines 25-36). There are a limited number of ways in which the CCA can be accessed with an arterial access sheath, including directly penetrating the wall of said artery and advancing said sheath from an access point elsewhere in the vasculature; both of which being extremely common alternatives in the art. Although Parodi does not explicitly state which access method is used, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Parodi’s carotid artery treatment method to insert the arterial access sheath through the neck of the neck patient at a location 5-7 cm below the ICA/ECA bifurcation, as suggested by Hogendijk, thereby providing a well-known, alternate method for accessing the interior of the CCA.

With respect to Claim 2, Parodi teaches that the extracorporeal shunt 49/149 has a length and an inner diameter through which blood flows.  Parodi, however, does not 

With respect to Claim 3, Parodi’s access sheath 141 comprises a hemostasis port 43/143 at the proximal end thereof, wherein the access sheath 41/141 has a length that is sufficient to space the hemostasis port away from the insertion site.  The system is fully capable of being used as claimed when fluoroscopy is being performed. 

With respect to Claim 5, Parodi and Hogendijk reasonably suggest the device as claimed, but do not specifically teach that the arterial access device comprises a working length of 5-15 cm.  However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to provide the arterial access device suggested by Parodi and Hogendijk to have a working length of 5-15 cm, or any other length that was .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parodi and Hogendijk as applied to claim 1 above, and further in view of Linder (US 2004/0064179).  Parodi and Hogendijk reasonably suggest the device of Claim 1, but do not specifically teach the step of deploying a filter in the arterial blood system at a location distal of the legion.  
Linder teaches a stent delivery system wherein a filter basket 1431 is deployed distal of the stent deployment location (which, in the case of Parodi, is the ICA), thereby preventing debris from entering the bloodstream.  Upon completion of the stent placement, the filter is removed from the blood vessel and blood flow is allowed to resume (see Abstract and entire disclosure).  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Parodi’s treatment system to deploy a filter distal of the lesion in the ICA until the stent is placed, as suggested by Linder, in order to prevent debris from entering the blood stream while the stent is being placed. 

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parodi and Hogendijk as applied to claim 1 above, and further in view of Dorros (US 6,855,136).
With respect to Claim 7, Parodi and Hogendijk reasonably suggest the device of Claim 1, but do not specifically teach that the extracorporeal shunt includes a stopcock.   
With respect to Claim 8, Parodi teaches that the extracorporeal shunt includes a filter 50/150 (see Figures 3A and 6A; Column 7, Lines 3-4 and Column 9, Lines 23-35). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,286,139. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the treatment of a lesion in a carotid artery of a patient by creating retrograde flow and applying a stent.  The instant claims are broader than the ‘139 claims because they do not specifically require a proximal extension having a length sufficient to prevent the clinician from being exposed to radiation during fluoroscopy.  The instant claims are also drawn to a system claim, while the ‘139 claims are drawn to a corresponding method. 

Allowable Subject Matter
Claims 6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon filing a terminal disclaimer to overcome the double patenting rejection set forth above. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest that the arterial access sheath includes a proximal extension and a proximal hemostasis device at a proximal end of the proximal extension, and wherein the proximal extension has a length sufficient to space the hemostasis device a distance away from a insertion site such that a clinician can introduce a treatment device into the proximal extension and sheath while lessening radiation exposure to the clinician when fluoroscopy is being performed.

	The closest prior art is Parodi (cited above), which teaches a system and method for treating a carotid artery, but fails to teach or suggest spacing the hemostasis device at a distance away from a insertion site using a proximal extension such that a clinician can introduce a treatment device into the proximal extension and sheath while lessening radiation exposure to the clinician when fluoroscopy is being performed.
	Chang (US 2005/0154344) also teaches a system and method for treating a carotid artery, wherein an access sheath and a return sheath are both inserted into the patient in the neck region. Specifically, the access sheath is inserted through the neck into the carotid artery and the return sheath is inserted into the jugular vein. Chang does not teach or suggest that the extracorporeal shunt and return catheter return blood to the femoral vein, and it would not have been obvious to do as such a modification would require a second surgical field.  Chang also fails to teach or suggest spacing a  hemostasis device at a distance away from a insertion site using a proximal extension such that a clinician can introduce a treatment device into the proximal extension and sheath while lessening radiation exposure to the clinician when fluoroscopy is being performed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chang (US 2005/0154344) teaches a system for removing a lesion from the CCA using retrograde blood flow. 
Hogendijk (2005/0228432) teaches a system for removing emboli during a surgical procedure using an arterial access device and an extracorporeal shunt.
Barbut (US 6,878,140) teaches a system for providing retrograde flow in a patient’s carotid artery. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHILIP R WIEST/Primary Examiner, Art Unit 3781